DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 6, 2020 have been fully considered but they are not persuasive. Applicant has amended independent claim 14 to recite a step of measuring a creatinine concentration in a subject, and determining the subject for whom the measured creatinine concentration by itself does not indicate the renal disease is suspected of having an early stage renal disease.  With respect to measuring creatinine concentration in a subject, the Examiner points to MPEP 2106.06(d)) which states that determining a level or a biomarker in blood by any means is considered routine and conventional activity.  As such, the step of measuring creatinine concentration does not signify eligible subject matter.  With respect to the limitation of determining renal disease in a subject in which the creatinine concentration does not indicate renal disease is recited in the “determining” step, which the Examiner considers as abstract idea as the claimed determining involves analyzing data, and comparing data generated from the subject to a reference group.  As such, determining the presence of renal disease in a subject for whom the creatinine concentration does not indicate renal disease is an abstract idea, and therefore not directed to eligible subject matter.  Therefore, based on the limitations of the instant claim, and the arguments presented here, the Examiner contends that the claims are directed to ineligible subject matter as the claims recite a law of nature and an abstract idea without significantly more.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. The claim(s) recite(s) both a law of nature and an abstract idea in that the claims are directed to diagnosing a disease state using a mental process. This judicial exception is not integrated into a practical application because the claims do not recite additional elements that utilizes the judicial exceptions in a manner that imposes a meaningful limit on the exceptions. Independent claim 14 is directed to a method of diagnosing and treating renal failure comprising measuring a creatinine concentration in a subject, measuring concentrations of a pair of D and L form amino acids selected from D-asparagine and L-asparagine, D-proline and L-proline, D-alanine and L-alanine, and D-valine and L-valine in a urine sample, calculating a value of a pathological index for the subject based on the amino acid concentrations, determining if the subject has renal failure based on the calculated pathological index compared to a healthy individual group pathological index reference value, and treating renal failure in a subject determined to have renal failure or suspected of having early stage renal failure. Determining if a subject has renal failure based on a calculated pathological index compared to a reference group is a law of nature in that the pathological index only describes the disease state already present in the subject. The concentrations of D-form and L-form amino acids (from which the pathological index is calculated) is the result of the physiological state of the subject, and therefore simply describes a relation set forth by a law of nature. Thus determining whether a subject has renal failure based 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798